 



Exhibit 10.1
GENERAL RELEASE AND SEPARATION AGREEMENT
The promises and agreements contained in this General Release and Separation
Agreement (“Agreement”) are made in consideration of each other and with the
intent to settle and compromise any and all potential disputes between the
below-mentioned parties.
     Neenah Enterprises, Inc. successor to ACP Holding Company and parent of
Neenah Foundry Company (hereinafter referred to as “Neenah”) and Joseph Varkoly
(hereinafter referred to as ''Employee”) enter into this General Release and
Separation Agreement (hereinafter referred to as the, or this, “Agreement”),
contracting and agreeing as follows:

  1.   Employee’s employment with Neenah was terminated as of December 14, 2007
(the “Termination Date”).     2.   Employee acknowledges that on December 17,
2007, he was given this Agreement and was afforded twenty-one (21) days to
consider same.     3.   Employee was, and hereby is, advised to consult a lawyer
before signing this Agreement and did in fact have the opportunity to obtain
advice from counsel.     4.   Employee may accept this Agreement only by
signing, dating and delivering the Agreement to Neenah (in the manner set forth
in Section 16) on or before Neenah’s normal close of business on January 8,
2008. Time is of the essence with regard to this Section 4.     5.   Employee
may revoke this Agreement at any time within seven (7) days after signing and
delivering it to Neenah by notifying Neenah in writing (in the manner set forth
in Section 16) of Employee’s decision to revoke. Time is of the essence with
regard to this Section 5.     6.   The effective date of this Agreement
(“Effective Date”) shall be the 8th day after Employee signs and delivers the
Agreement in accordance with Section 4 above,

1



--------------------------------------------------------------------------------



 



      unless Employee revokes the Agreement in accordance with Section 5 above.
If Employee revokes this Agreement in accordance with Section 5 above, this
Agreement will not become operative and will not be binding on Employee or
Neenah.     7.   Neenah agrees to provide Employee the following severance
benefits outlined herein to which the Employee would not otherwise be entitled.
Employee acknowledges and agrees that these severance benefits constitute
adequate legal consideration for the promises and representations made by him in
this Agreement, and are in lieu of any benefits payable under any severance plan
or employment agreement now in existence or adopted prior to the Termination
Date:

  a.   Neenah will pay Employee the gross sum of $217,296, over a period of
approximately 52 weeks (the “Severance Period”), less applicable withholdings
and deductions required by law, or otherwise agreed to by the parties.
Notwithstanding the denomination of the Severance Period in weeks, payments will
be made in bimonthly installments by check, or direct deposit, at the Employee’s
last monthly rate of pay. Such payment shall not commence until the 1st normal
payroll date following the Effective Date, which the parties agree is
January 31, 2008 and shall continue on or about the regular pay days thereafter
until paid in full, which the parties agree is January 15, 2009 (and may contain
pro rata payment for any partial month). The amount of severance pay shall not
be reduced by any amounts paid to Employee from the Termination Date until the
commencement of the

2



--------------------------------------------------------------------------------



 



      severance payments as set forth above or as a result of any income or
compensation received by Employee from any other source. In the event Employee
dies before the last payment is made hereunder, the balance of such payments
shall be paid to his spouse or, if he shall have no spouse at that time, to his
estate.     b.   Should Employee elect, pursuant to the protections afforded by
the Consolidated Omnibus Budget Reconciliation Act (“COBRA), to continue group
health care coverage and/or group dental coverage as is from time to time
provided by or through Neenah to all similarly situated eligible employees,
Neenah shall pay the then applicable required COBRA contribution during the
fifty-two week Severance Period. In addition Employee may also continue to
participate in the Execucare supplemental health insurance program that Employee
participated in prior to the Termination Date during the Severance Period and
Neenah will pay the premium for this policy during the Severance Period.
Employee may choose to participate in all or some of the insurance programs
described in this paragraph and his waiver of or ineligibility for participation
in one or more of the programs identified shall not preclude his participation
in the other programs. After the Severance Period, the Employee shall pay the
COBRA contribution for the remaining months of COBRA eligibility on any programs
in which he elects to continue to be a participant, or until Employee terminates
such coverage, whichever shall occur first.

3



--------------------------------------------------------------------------------



 



  c.   Employee shall be given free and clear title to and ownership of the
vehicle assigned to him by Neenah which is identified as follows (the
“Vehicle”):

2007 Buick Lucerne
License plate 958 GHS
VIN 1G4HD57257U183616

      Neenah will sell the Vehicle to Employee at a price of $1.00; the
intention of the parties is that the transfer will be made without any state or
federal income tax liability to Employee and that any such liability will be
funded by Neenah. Until such time as Neenah is able to terminate the existing
lease and delivery free and clear title of the Vehicle to Employee, Neenah shall
continue to make all lease and other payments customarily made by Neenah prior
to the Termination Date, except for the cost of fuel.     d.   To assist
Employee in obtaining employment, Neenah shall make available and bear the cost
of outplacement services to be provided by an outplacement firm chosen by
Neenah. Said services will be provided for a period of up to three months, or
until Employee finds employment, whichever occurs sooner. However, the Employee
shall have the option to elect to receive a cash payment of $15,000 in lieu of
participation in the outplacement service which the Company would otherwise
arrange. If the Employee wishes to elect the cash payment in lieu of the
outplacement service then he must do so in writing within sixty (60) days
following the Effective Date of this Agreement. Notice to elect the cash payment
shall be made to the individual identified herein as a representative of the
Company to receive such notices.

4



--------------------------------------------------------------------------------



 



      Additionally, any such payment received as a result of this election shall
be subject to normal withholding taxes.     e.   Effective on the date specified
in Section 1 above, Employee was no longer an employee of Neenah, and ceased to
accrue benefits under any pension, profit sharing or other Neenah employee
welfare benefit plan except as expressly set forth in this Agreement.     f.  
Employee hereby acknowledges and agrees that, except for this Agreement, a
dispute exists between Employee and Neenah regarding Employee’s eligibility for
any termination benefits from Neenah.

  8.   As used in this Agreement, the term “Neenah” means, individually and
collectively, Neenah, each subsidiary, parent company or affiliate of Neenah,
and their respective employee welfare benefit plans, severance plans, employee
pension benefit plans, successors and assigns (including all present and former
shareholders, directors, officers, fiduciaries, agents, representatives and
employees of those companies and other entities).     9.   Subject to Employee’s
rights to revoke stated in Section 5 above, by signing this Agreement, Employee
immediately gives up and releases Neenah from, and with respect to, any and all
rights and claims that Employee may have against Neenah, whether or not Employee
presently is aware of such rights or claims except for any rights and benefits
provided by this Agreement, In addition, and without limiting the foregoing:

  a.   Employee on behalf of himself, his agents, spouse, representatives,
assignees, attorneys, heirs, executors and administrators, fully releases Neenah
and Neenah’s past and present successors, assigns, parents, divisions,
subsidiaries, affiliates, officers, directors, shareholders, employees, agents
and

5



--------------------------------------------------------------------------------



 



      representatives from any and all liability, claims, demands, actions,
causes of action, suits, grievances, debts, sums of moneys, controversies,
agreements, premises, damages, back and front pay, costs, expenses, attorneys
fees, and remedies of any type, which Employee now has or hereafter may have as
of the Effective Date of this Agreement, by reason of any matter, cause, act or
omission arising out of or in connection with Employee’s employment or the
termination of his employment with Neenah, including, without limiting the
generality of the foregoing, any claims, demands or actions arising under the
Age Discrimination in Employment Act of 1967, the Older Worker’s Benefit
Protection Act, the Employee Retirement Income Security Act of 1974, Title VII
Of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights
Act of 1866, the Rehabilitation Act of 1973, the Americans Disabilities Act of
1990, and any other federal, state or local statute, ordinance or common law of
any state regarding employment, discrimination in employment, or the termination
of any employment. Nothing herein, however, shall be deemed a waiver of any
vested rights or entitlements Employee may have under any retirement plans
administered by Neenah or with respect to any stock in Neenah held in the name
of Employee, either individually or jointly with another. Notwithstanding the
foregoing, Employee is not waiving any right that cannot, as a matter of law, be
voluntarily waived, including the right to file a claim, or participate in the
adjudication of claim of discrimination filed with any state or federal
administrative agency, though Employee expressly waives any right to recover any
monetary damages as a result of any claim being filed with any state or federal
administrative agency.   b.    

  10.   Employee agrees never to apply for employment with or otherwise seek to
be hired, re-hired, employed, re-employed or reinstated by Neenah and waives any
reinstatement or future employment with Neenah.     11.    

  a.   Employee acknowledges that as a consequence of his employment by Neenah,
proprietary and confidential information relating to the business of Neenah may
be or have been disclosed to or developed or acquired by Employee which is not
generally known to the trade or the general public and which is of considerable
value to Neenah. Such information includes, without limitation, information
about trade secrets, inventions, patents, licenses, research

6



--------------------------------------------------------------------------------



 



      projects, costs, profits, markets, sales, customer lists, proprietary
computer programs, proprietary records, and proprietary software; plans for
future development, and any other information not available to the trade or the
general public, including information obtained from or developed in conjunction
with a third party that is subject to a confidentiality or similar agreement
between Neenah and such third party. Employee shall not use such information, as
denoted above, for his own benefit, or for the benefit of any other employer or
for any other purpose whatsoever other than the performance of his remaining
work for Neenah, if any, and Employee shall maintain all such information in
confidence and shall not disclose any thereof to any person other than employees
of Neenah authorized to receive such information for a period of two (2) years
from the Termination Date. This obligation is in addition to any similar
obligations of Employee pursuant to any other agreement between Neenah and
Employee including those obligations relating to confidentiality outlined in the
Employment Agreement and Restricted Stock Grant between Employee and Neenah
Foundry Company and ACP Holding Company dated October 8, 2003 (the “Employment
Agreement”).     b.   Nothing herein, however, shall preclude Employee from
describing his general duties with Neenah in future job interviews.     c.  
Employee shall, as soon as practical after the Termination Date, return all
property to Neenah in his possession including, but not limited to, documents,
printed matter, data and data carriers, records, notes, drafts and all copies,

7



--------------------------------------------------------------------------------



 



      blueprints and carbon copies of such documents, samples, advertising and
office materials, company credit cards, , company mobile phones, and company
laptops. Employee may retain records for his compensation and benefits related
to his employment with Neenah.

  12.   This Agreement does not constitute an admission by Neenah of any
liability to Employee, and Employee understands and agrees that Neenah denies
any such liability to Employee.     13.   (a) This Agreement constitutes the
entire agreement between Neenah and Employee relating to the subject matter
thereof except that Employee acknowledges and agrees that he has continuing
obligations outlined in Articles III and IV of the Employment relating to
confidentiality and non-competition, which are incorporated herein by reference.
Specifically, the Employee acknowledges that he is subject to the obligations
outlined Articles III and IV of the Employment Agreement. The Employee
acknowledges that, except as expressly set forth in this paragraph, nothing in
this Agreement modifies any obligation he may have under Article III or
Article IV of the Employment Agreement that relate to confidentiality and
covenants against competition. The covenants against competition shall continue
to remain in effect for a period of one (1) year from the Termination Date,
Specifically, the Employee agrees that the covenants against competition remain
in effect until December 14, 2008. The confidentiality provisions, however shall
be limited to a modified term of two (2) years pursuant to agreement of the
parties outlined in 11(a) herein.

8



--------------------------------------------------------------------------------



 



      (b) The Employee and Neenah have, during the course of negotiations which
led to the execution of this Agreement, discussed the possibility that the
obligations outlined in the aforementioned Employment Agreement that relate to
the covenants against competition and that are specifically found in Article IV
of the Employment Agreement could possibly be considered void under Wisconsin
law. However, based upon additional considerations which arc outlined in this
Agreement, the Employee agrees that he will not challenge or object in any
manner to the enforceability of the aforementioned covenants against competition
under Wisconsin law or elsewhere. The Employee further agrees that even if a
legal challenge to the provisions of the aforementioned covenants against
competition were initiated by a third party, that the Employee would, regardless
of the outcome of said challenge, continue to be bound by the terms and
conditions of the covenant against competition as if they were fully enforceable
and thus the Employee would not engage in any prohibited competition regardless
of the outcome of any such challenge by a third party. Specifically, the
Employee agrees that he will not challenge or otherwise object to the
enforceability of these covenants against competition under Wisconsin law or any
other law and that he will abide by the terms and conditions outlined therein.
Nothing in this Agreement shall prohibit Employee from defending any claim
(whether asserted as a claim, counterclaim or cross-claim) asserted against him
that his conduct is in violation of Article IV of the Employment Agreement.    
14.   (a) Neenah and Employee intend for every provision of this Agreement to be
fully enforceable. But, if a court with jurisdiction over this Agreement
determines that

9



--------------------------------------------------------------------------------



 



      all or part of any provision of this Agreement is unenforceable for any
reason, Neenah and Employee intend for each remaining provision and part to be
fully enforceable as though the unenforceable provision or part had not been
included in this Agreement.         (b) The parties agree that the remedy at law
for any breach of the foregoing covenants shall be adequate and that the Company
shall be entitled to injunctive relief. Such injunctive relief shall not be
exclusive, but shall be in addition to any other rights or remedies the Company
may have hereunder or at law for such breach.     15.   Employee acknowledges
that he has read this entire Agreement, that he fully understands its meaning
and effect, and that he has voluntarily signed this Agreement.     16.   Notices
or other deliveries required or permitted to be given or made under this
Agreement by Employee to Neenah shall, except to the extent otherwise required
by law, be deemed given or made if delivered by hand or by express mail or
overnight courier service to GILL & GILL, 128 North Durkee Street, Appleton, WI
54911, Attention Gregory B. Gill, Sr.     17.   Employee and Neenah each agree
that if any action is commenced by any party alleging breach of this Agreement,
the non-prevailing party shall be liable to the prevailing party for any and all
available legal and equitable relief, as well as reasonable attorneys’ fees and
costs associated with pursuing or defending such legal action.

10



--------------------------------------------------------------------------------



 



  18.   (a) Employee specifically agrees and promises that he will not directly
or indirectly disparage Neenah or any of Neenah’s officers, directors,
employees, attorneys or representatives, or any of Neenah’s products or services
in any manner, at any time, to any person or entity. “Disparage” is defined as
but not limited to any utterance whatsoever either verbal, in writing, by
gesture or any behavior of any kind that might tend to or actually harm or
injure Neenah, whether intended or not.         (b) The Company’s records will
reflect that the Employee resigned for personal reasons. The written resignation
of the Employee, attached hereto and marked Exhibit A, shall be incorporated
into the Employee’s record. The Company agrees that in the event future
prospective employers or any other entities or individuals contact the Company
concerning the Employee, that the Company shall not make representations
inconsistent with the letter of resignation attached hereto and marked
Exhibit A. Furthermore, any officer authorized to provide a reference regarding
Employee shall not make any representations, statement or utterance whatsoever
either verbally, electronically, in writing, by gesture or by any behavior of
any kind that might tend to or actually be inconsistent with the statements
outlined in the reference letter which the Company is providing to the Employee,
which is attached hereto and marked Exhibit B.     19.   The Employee agrees to
cooperate with the Company in order to facilitate a smooth transition of
responsibilities which has occurred as a result of this separation.
Specifically, the Employee agrees to be reasonably available via

11



--------------------------------------------------------------------------------



 



      telephone or e-mail to answer questions the Company may have regarding
matters that were under his care and control during his period of employment.  
  20.   The terms of this Agreement are binding upon and shall be for the
benefit of Employee and Neenah, as well as their respective heirs, executors,
administrators, successors and assigns.     21.   Employee understands that the
release contained in Section 9 hereof is a general release, and represents that
he has been advised to seek counsel on the legal and practical effect of a
general release, and recognizes that he is executing and delivering this
release, intending thereby to be legally bound by the terms and provisions
thereof, of his own free will, without promises or threats or the exertion of
duress. He also acknowledges that he has had adequate time to review it, have it
explained to him, and understands its provisions.

     IN WITNESS WHEREOF, a duly authorized representative of Neenah Enterprises,
Inc. and Joseph Varkoly have signed this Agreement as of the dates set forth
below.

            Neenah Enterprises, Inc.     Dated: 1/10/08, 2008  By:   /s/ Gregory
B. Gill, Sr.         Gregory B. Gill, Sr.        Attorneys for Neenah
Enterprises, Inc.     

THE UNDERSIGNED FURTHER STATES THAT HE HAS CAREFULLY READ THE FOREGOING
SETTLEMENT AGREEMENT AND KNOWS THE CONTENTS THEREOF AND SIGNS THE SAME AS HIS
OWN FREE ACT. THIS SETTLEMENT AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

                Date: January 8, 2008  /s/ Joseph Varkoly       Joseph Varkoly 
       

12



--------------------------------------------------------------------------------



 



         

FOR COMPANY USE ONLY
The foregoing General Release and Separation Agreement, signed and dated by
Employee was received by me on behalf of Neenah Enterprises, Inc. this 8th day
of January, 2008.

                  /s/ Gregory B. Gill, Sr.       Gregory B. Gill, Sr.         

13



--------------------------------------------------------------------------------



 



         

EXHIBIT A
December 14, 2007
I have been with Neenah Foundry Company since March 2000, and have worked
diligently to be a leader, to support and further the best interests of the
Company, and build my career.
I believe it is best for me to continue my career development with another
Corporation. I respectfully submit this letter of resignation from Neenah
Foundry Company and wish Company much success in the future.
Sincerely,

                /s/ Joseph S. Varkoly       Joseph S. Varkoly       8006 Nichole
Heights
Neenah, WI 54956     

 



--------------------------------------------------------------------------------



 



EXHIBIT B
(NEENAH FOUNDRY COMPANY LOGO) [c22964c2296401.gif]
January 3, 2008
Joseph S. Varkoly worked for Neenah Foundry Company from March 2000 through
December 2007, serving as our Corporate Vice President of Business Development
and Corporate Vice President of Industrial Product Sales.
Joe completed a number of critical assignments during his tenure. He led the
divestiture of two of our non-core businesses, and he played a leading role in
successfully ceasing operations of Cast Alloys, Inc.
He participated as a member of the management team that managed ACP Holding
Company through a very difficult restructuring, positioning the Company to
survive through a business transition.
In his sales role, Joe led our industrial sales force, building new accounts and
solidifying our position with existing customers. He aggressively managed the
surcharge process enhancing the profitability of our industrial business.
Joe Varkoly is an aggressive, bright, competent business executive. I know that
the decision to resign from the Company was difficult for Joe and I wish him
well in his next assignment.
Sincerely,

          Mr. Robert E. Ostendorf
President, Chief Executive Officer
Neenah Enterprises, Inc.
2121 Brooks Street
Neenah, WI 54956
       

 